Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered November 19, 1990, which granted defendant’s motion to suppress physical evidence, unanimously affirmed.
An anonymous caller informed police that an Hispanic male with a gun and dressed in a black suit was inside a Chinese restaurant at 109th Street and Broadway in front of which a red car was parked. Arriving there, officers observed a group of people, including two Hispanic males dressed in black tuxedos, standing in front of the restaurant, and stopped and frisked defendant without first making inquiry purportedly because he matched the description and was getting into a double-parked red car. The other tuxedo-clad man was also frisked. We agree with the suppression court that these observations were not "so specific and congruous” with the information provided by the radio report as to heighten the reliability of the tip and provide the officers with reasonable suspicion to justify a stop and frisk (People v Gaines, 159 AD2d 175). Concur—Carro, J. P., Rosenberger, Ellerin, Kassal and Rubin, JJ.